DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 2/15/2021, amended claims 1 and 4-5 and cancelled claims 2-3 and 11-13 are acknowledged. Claims 1, 4-10, and 14-44 remain pending, with claims 14-44 withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ayal et al. (US Publication No. 2003/0100933 A1) (previously cited), further in view of Cohen et al. (US Patent No. 6,839,594 B2) (previously cited).

	Regarding claim 1, Ayal et al. discloses a motor device for bypassing or bridging an area of neurological damage, comprising:
an electrode array including multiple electrodes in a cuff (18) that hugs and wraps around a motor nerve root that generates electric current (see [0096] and [0221]), wherein said electrode array is symmetrical around said motor nerve root for stimulating motor nerve (see Figures 7A-B and [0239]), and a computer (20) for programming the electrode array, wherein said multiple electrodes are independently programmable of electrical output (see [0087] and [0231]).
It is noted Ayal et al. does not specifically teach said electrode array stimulates the motor nerve to activate limb movement, and wherein placement of said electrode array above the area of neurological damage allows for bypassing or bridging the area of neurological damage and moving a target muscle below the area of neurological damage in a natural manner.  
However, Cohen et al. teaches said electrode array (24) is around said motor nerve (see Figure 2) for stimulating the motor nerve to activate limb movement (see col. 3, lines 24-30, col. 4, lines 26-33), wherein said multiple electrodes are independently programmable of electrical output (see col. 3, lines 15-18 and col. 11, lines 20-23) and wherein placement of said electrode array above the area of neurological damage 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the motor device of Ayal et al. to include said electrode array stimulates the motor nerve to activate limb movement, and wherein placement of said electrode array above the area of neurological damage allows for bypassing or bridging the area of neurological damage and moving a target muscle below the area of neurological damage in a natural manner, as disclosed in Cohen et al., so as to induce electrical activity in the motor nerve(s) that generates a desired contraction of relevant muscles, which provides generally natural movement of the limb, including fine motion and control, without engendering excess fatigue (see Cohen et al.: col. 3, lines 31-48 and col. 11, lines 26-39).


Claims 4-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ayal et al. and Cohen et al., further in view of Chiao et al. (US Publication No. 2009/0157141 A1) (previously cited).
 
Regarding claim 4, it is noted neither Ayal et al. nor Cohen et al. specifically teach said electrode array is made of a pliable material. However, Chiao et al. teaches said electrode array is made of a pliable material (see Figures 11B and 11C and [0081], [0082], and [0084]). It would have been obvious to one of ordinary skill in the art at the 
Regarding claim 5, it is noted neither Ayal et al. nor Cohen et al. specifically teach a mechanism for securing said motor device in a body chosen from the group consisting of tissue glue, sutures, and stay screws. However, Chiao et al. teaches a mechanism (11) for securing said motor device in a body chosen from the group consisting of tissue glue, sutures, and stay screws (see Figures 11B and 11C and [0084]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the motor device of Ayal et al. and Cohen et al. to include securing means for securing said motor device in a body chosen from the group consisting of tissue glue, sutures, and stay screws, as disclosed in Chiao et al., so as to allow the electrodes to be secured epidurally to make firm contact to the surrounding tissues (see Chiao et al.: [0084]).
Regarding claim 6, Cohen et al. teaches a battery (38) (see col. 10, lines 59-61). Chiao et al. also teaches a battery (15) (see Figure 11B and [0084]-[0087]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the motor device of Ayal et al. to include a battery, as disclosed in Cohen et al. and Chiao et al., so as to provide power to the device while it is implanted.
Regarding claim 7, it is noted neither Ayal et al. nor Cohen et al. specifically teach said computer further includes memory for information storage. However, Chiao et al. teaches a computer (212) further includes memory for information storage (see 
Regarding claim 8, Cohen et al. teaches a user-operated interface (32) (see col. 7, lines 16-22 and col. 10, line 63-col. 11, line 7). Chiao et al. also teaches said computer includes a user-operated interface (see [0053], [0063], [0137], and [0138]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the motor device of Ayal et al. to include a user-operated interface, as disclosed in Cohen et al. and Chiao et al., so as to allow the user to adjust a stimulation frequency to alter neural activity at the site of the device (see Chiao et al.: [0063]).
Regarding claim 9, Cohen et al. teaches said computer is in electronic communication with a remote interface chosen from the group consisting of a smart phone, a touch screen device, a voice-activated device, and a thought-activated device (see col. 4, lines 57-63, col. 7, lines 16-22, col. 10, line 63-col. 11, line 7, and col. 14, lines 18-29). Chiao et al. also teaches said computer is in electronic communication with a remote interface chosen from the group consisting of a smart phone, a touch screen device, a voice-activated device, and a thought-activated device (see [0053], [0063], [0137], and [0138]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the motor device of Ayal et al. to include said computer is in electronic c2USSN:13/293,964Attorney Docket No: 0327.00004ommunication with a remote interface chosen from the group consisting of a smart phone, a touch screen device, a voice-activated device, and a thought-activated 
Regarding claim 10, Ayal et al. teaches said computer includes an algorithm for varying parameters chosen from the group consisting of timing of electrical potential applied at different electrodes in said electrode array, varying intensity of electrical current applied at different electrodes in said electrode array, use of variable frequency trains, relaxation kinetics, stimulation frequency, shortening history, constant stimulation, randomized frequency, randomized current amplitude, and randomized pulse width (see [0087], [0231], and [0237]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above. Any arguments that are still relevant to the present rejection are addressed herein below:
Applicant argues that Ayal does not disclose or suggest an electrode device that is a cuff that hugs and wraps around a nerve root that generates electric current, wherein said electrode array is symmetrical around said nerve root. The Examiner at or near a nerve root” (see [0221]). Thus, Ayal discloses Applicant’s claimed arrangement of “an electrode array including multiple electrodes in a cuff that hugs and wraps around a motor nerve root”. Ayal additionally notes “the various electrode assemblies shown in the figures generally contain cylindrical configurations of their elements… and the electrodes themselves may form a complete circle around the nerve” (see [0239]). A cylindrical electrode that forms a complete circle around the nerve reads on Applicant’s claimed “wherein said electrode array is symmetrical around said nerve root”.
Applicant argues that Ayal does not disclose or suggest the electrodes are independently programmed to provide different electrical output. The Examiner respectfully disagrees. Ayal describes a control unit that “regulates the magnitude, frequency, and/or duration of the electric filed generated by individual electrodes within the electrode devices” (see [0087 and [0231]). Thus, Ayal satisfies the claim limitation “wherein said multiple electrodes are independently programmable of electrical output”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.